PER CURIAM.
J.S., a juvenile, petitions for a writ of habeas corpus, seeking his immediate release from custody. We grant the petition and order J.S.’s immediate release.
A child may not be held in secure or non-secure detention for more than twenty-one days unless an adjudicatory hearing for the case has been commenced. See § 985.26(2), Fla. Stat. (2015). The trial court’s authority to place juveniles charged with or found to have committed delinquent acts in secure detention is entirely statutory, and therefore, strict compliance with the statute is necessary. See B.R. v. State, 145 So.3d 196, 198 (Fla. 2d DCA 2014). J.S. was taken into custody on December 21, 2015. More than twenty-one days has elapsed and the adjudicatory hearing has not commenced. Thus, J.S. is entitled to be released.1
HABEAS CORPUS GRANTED, IMMEDIATE RELEASE ORDERED.
ORFINGER, EVANDER and COHEN, JJ., concur.

. While the State correctly argues that the twenty-one day period can be extended upon a showing of good cause, no such showing was made in this case. § 985.26(2), Fla. Stat. (2015).